Exhibit 10.43

FIFTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of July 23, 2012, by and between OXFORD FINANCE LLC (“Lender”)
and OMEROS CORPORATION, a Washington corporation (“Borrower”) whose address is
1420 5th Avenue, Suite 2600, Seattle, WA 98101.

RECITALS

A. Lender and Borrower have entered into that certain Loan and Security
Agreement dated as of October 21, 2010 (as amended from time to time, including
by that certain Consent and First Amendment to Loan and Security Agreement dated
as of February 3, 2011, that certain Second Amendment to Loan and Security
Agreement dated as of March 25, 2011, that certain Third Amendment to Loan and
Security Agreement dated as of June 13, 2011 and that certain Fourth Amendment
to Loan and Security Agreement dated as of February 1, 2012 (the “Fourth
Amendment”), as the same may from time to time be further amended, modified,
supplemented or restated, the “Loan Agreement”).

B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower is in default of its obligations to deliver to Lender the Polish
Share Pledge and take such other actions as Lender shall reasonably request by
March 31, 2012, pursuant to the terms of the Fourth Amendment (the “Existing
Event of Default”).

D. Borrower has requested that Lender (i) modify its consent with respect to
Borrower’s delivery of the Polish Share Pledge; (ii) waive the Existing Event of
Default and (iii) make certain other revisions to the Loan Agreement as more
fully set forth herein.

E. Lender has agreed to modify such consent and to amend certain provisions of
the Loan Agreement, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Consent and Waiver.

2.1 Notwithstanding any provision of the Loan Agreement (or any amendment
thereto) to the contrary, Lender hereby acknowledges and agrees that Borrower
may (A) create and/or acquire the Polish Subsidiaries, provided Borrower (i) may
not capitalize the Polish Subsidiaries with greater than Thirty Thousand Dollars
($30,000) (US) in the aggregate (the “Initial Capitalization”); (ii) other than
the Initial Capitalization, may not Transfer any assets to, make any other
Investments in, or create or permit to be created by any Polish Subsidiary any
Transfers, Liens or Indebtedness other than transfers or loans made by Borrower
to any Polish Subsidiary from July 23, 2012 through September 30, 2013 to cover
lease payments and accounting services owing from such Polish Subsidiary in an
amount not to exceed Seventy Five Thousand Dollars ($75,000) (US) in the
aggregate; and (iii) shall, unless Borrower has dissolved or sold the Polish
Subsidiaries prior thereto, upon the earlier of (x) September 30, 2013 and
(y) the receipt by any Polish Subsidiary of the proceeds of any grant or similar
monies (including in the form of an Investment or otherwise) from the Polish
government (or any other source) (collectively, the “Polish



--------------------------------------------------------------------------------

Investment”), deliver to Lender the Polish Share Pledge and take such other
actions as Lender shall reasonably request; provided further that Borrower
acknowledges and agrees that in the event the Polish Investment is not received
and deployed in substantial part by September 30, 2013, Borrower shall,
(1) within twenty (20) days thereof, cause the Polish Subsidiaries to be
dissolved or sold and (2) expend no more than One Hundred Twenty Five Thousand
Dollars ($125,000) (US) in the aggregate (inclusive of any amounts expended by
Borrower in connection with 2.1(B)(ii), below) in connection with such
dissolution or sale of the Polish Subsidiaries, and (B) at any time following
the acquisition by Borrower of the Polish Subsidiaries, and prior to the Polish
Investment, Borrower may (i) sell the Polish Subsidiaries and (ii) in connection
with such sale of the Polish Subsidiaries, expend no more than One Hundred
Twenty Five Thousand Dollars ($125,000) (US) in the aggregate (inclusive of any
amounts expended by Borrower in connection with 2.1(A)(iii)(2), above).
Borrower’s failure to comply with the terms of this Section 2.1 shall constitute
an Event of Default under the Loan Agreement.

2.2 Borrower hereby acknowledges, and Lender hereby waives, the Existing Event
of Default.

3. Amendment to Loan Agreement.

3.1 Section 7.3 (Mergers and Acquisitions). Section 7.3(iii) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“and (iii) Borrower may acquire the Polish Subsidiaries pursuant to the terms of
the Agreement.”

3. Limitation of Amendment.

3.1 The consent and waiver set forth in Section 2, and the amendment set forth
in Section 3, above, are effective for the purposes set forth herein and shall
be limited precisely as written and shall not be deemed to (a) be a consent to
any amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Lender or any
Lender may now have or may have in the future under or in connection with any
Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Lender on the
Effective Date, or subsequent thereto, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

 

2



--------------------------------------------------------------------------------

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made or as may be required in
connection with the Polish Share Pledge; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Lender of this Amendment by each party hereto, and
Borrower’s payment of all Lender Expenses incurred through the date of this
Amendment.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER:     BORROWER: OXFORD FINANCE LLC     OMEROS CORPORATION By:   /s/ Mark
Davis     By:   /s/ Gregory A. Demopulos Name:   Mark Davis     Name:   Gregory
A. Demopulos, M.D. Title:   Vice President – Finance, Secretary & Treasurer    
Title:   Chairman and CEO

[Signature Page to Fifth Amendment to Loan and Security Agreement]